Citation Nr: 1734250	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected degenerative joint disease of the right hip and/or degenerative joint disease of the right knee.

2.  Entitlement to service connection for a back disability (claimed as degenerative disc disease), to include as secondary to service-connected degenerative joint disease of the right hip and/or degenerative joint disease of the right knee.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to November 1954 including combat service in Korea.  He was awarded the Purple Heart Medal and the Combat Infantryman's Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran's claim was remanded for additional development in September 2014.   Based on multiple January 2015 VA examinations and a readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that after the final adjudication by the Agency of Original Jurisdiction (AOJ) in March 2017 that additional evidence was added to the electronic claims file; however, since these records are not relevant to the claims on appeal the Board may proceed with adjudication. 

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran's left hip disabilities were not incurred in service, degenerative joint disease of the left hip was not incurred within one year of separation from service; the disabilities are not otherwise related to service, and were not caused or aggravated by a service-connected disability.

2.  The Veteran's back disability was not incurred in service, degenerative joint disease of the back was not incurred within one year of separation from service; the disability is not otherwise related to service, and was not caused or aggravated by a service-connected disability.

3.  Affording the Veteran the benefit of the doubt, left knee medial collateral ligament laxity with instability was caused by his service-connected right knee disability.

4.  The Veteran's left knee degenerative joint disease was not incurred in service or within one year of separation from service, the disability is not otherwise related to service, and was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a left hip disability is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  Entitlement to service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  Entitlement to service connection for left knee medial collateral ligament laxity with instability is warranted.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).

4.  Entitlement to service connection for left knee degenerative joint disease is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters to the Veteran in December 2010 and June 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been associated with the electronic claims file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  In this case, the Veteran was provided VA examinations for his claimed left hip, back, and left knee disabilities, most recently in January 2015.  The January 2015 examiner concluded that the Veteran's left hip and back disabilities were less likely than not caused or aggravated by his service-connected right knee and right hip disabilities.  As to the left knee, the examiner found that a left knee instability disability was aggravated by the service-connected right knee disability and that left knee arthritis was not caused by the right knee disability.  The Board recognizes that the opinion did not explicitly address aggravation of the left knee arthritis; however, in context and as discussed in greater detail below it is clear that the examiner attributed the entirety of the left knee arthritis to the aging process and, as such, there could be no aggravation due to the right knee disability.  The conclusions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and a physical examination.  The Board, therefore, finds the January 2015 VA examination reports to be thorough, complete, and sufficient upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In addition, there is a one year presumption for arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the alternative, service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran contends that his current left hip and back disabilities were caused or aggravated by his service-connected right hip and/or right knee disabilities.  He believes that his current left knee disability was caused or aggravated by his service-connected right knee disability.  Essentially, the Veteran asserts that changes in his gait due to the right knee and/or right hip disabilities caused or aggravated his disabilities on appeal.  

The Veteran's service treatment records included treatment for a contusion of the right hip and knee, but no complaints, treatment, or diagnoses regarding the left knee, left hip, or back.  The Veteran's November 1954 Report of Medical Examination prior to separation from service was entirely normal as to the spine and lower extremities and there were no significant abnormalities found.  Again, the Veteran does not contend that he began to experience problems with the left hip, left knee, or back until years after his separation from service.

After service, during treatment for other problems on various occasions, including in June 1989, February 1991, and December 1997, the Veteran's back was noted to be negative for symptoms or problems.  In June 1990, however, he reported low back pain following putting a grill together.  The impression was low back pain.  By the time of his next medical visit (for an upset stomach), in August 1990, his low back pain was better and his treatment provider discussed with him exercises to strengthen the back muscles.  In February 1991, the Veteran reported that his knees ached.  In an undated medical record from some time after June 1997 based on the information contained in the record, the Veteran reported occasional back pain.  In December 1998, the Veteran reported issues with the knees and hips, but no specific diagnoses or findings were made.  

A May 2005 VA examination report for the right knee and hip noted the Veteran's reports that due to right knee and hip problems that "he has to shift the weight to his left leg."  On examination, he was noted to walk with a limp on the right leg.

A May 2007 VA treatment record discussed ongoing left knee problems, but the Board finds that notation was a typographical error, as the Veteran described multiple prior surgeries to the knee and an initial injury during service in Korea, which obviously refers to the right knee.  Moreover, the assessment from that treatment visit diagnosed a right and not left knee disability.  

A November 2007 letter from the Veteran's pastor stated that in the 5 years she had known the Veteran she had "never known him not to limp while walking or have problems going up and down stairs."

A March 2008 VA examination report noted that the Veteran continued to walk with a limp on the right leg and there was a 10 degree varus deformity of the right knee.

During an April 2010 VA examination, the Veteran was noted to walk with a limp on the right leg and to be wearing a right knee hinge brace.  Following examination, the examiner concluded that the right hip problems were secondary to gait disturbance from the right knee disability, as well as due to the natural aging process.

A June 2010 VA medical opinion as part of a prior right hip disability claim, noted medical studies that showed individuals with medial knee osteoarthritis typically had an altered gait as a result of varus alignment of the knee that affected the muscles in the hip.

In December 2010, the Veteran was prescribed a half inch lift for his left shoe to correct a leg length discrepancy that was causing right hip pain.  With the lift, he ambulated much more efficiently and he liked the lift a lot.

In his December 2010 left hip and back claims, the Veteran contended that he had left hip and back disabilities secondary to his right hip disability and that "[d]ue to overcompensation, the hip has begun to cause issues with my gait."

In January 2011, the Veteran underwent a VA examination for his hips.  The examiner noted review of the claims file and medical records.  He reported the onset of left hip problems in the past 2 to 3 years without specific injury that was getting progressively worse.  On examination, the Veteran's gait was normal and without any other evidence of abnormal weight bearing.  The examiner concluded that the Veteran's left hip degenerative joint disease was less likely than not a result of his service-connected right hip degenerative joint disease.  The rationale was that the degenerative joint disease in both hips was to about the same degree of severity and that had the Veteran been putting unusual strain on the left hip by favoring the right side, there would be more degenerative changes in the right hip than the left.  There had been no indication of long-standing gait disturbance noted, although the Veteran had been noted to have a half inch difference in leg length as evidenced by a recent lift being added to his shoe.  The Veteran's degenerative changes in the left hip were minimal and consistent with his age.

The Veteran also was afforded a VA examination for the spine in January 2011.  The examiner noted review of the claims file and medical records.  The Veteran reported back pain since a knee operation in 1970 when he had spinal surgery that had been getting progressively worse.  Following examination, the examiner diagnosed degenerative disc disease of the lumbar spine.  The examiner concluded that it was less likely than not that the Veteran's back disability was a result of his service-connected right hip condition.  The rationale was that it was unlikely that the Veteran's 30 year history of back pain was related to spinal surgery, as the medical records showed no significant treatment for his back.  Instead, the Veteran had been caring for his wife for the past few years, which involved lifting.  In addition, he had a history of working physically demanding jobs, including as a welder and floor polisher.  The Veteran had not been noted to have an abnormal gait attributed to his hip that would contribute to his arthritis of the back and, even if he did have such a gait disturbance, muscular strain was the more likely a result of abnormal torsion of the spine, not degenerative disc disease.  The Veteran also was noted to be elderly and that his objective findings were not unusual for his age, especially given his work history.

In his March 2012 left knee claim, the Veteran contended that he had a left knee disability that was secondary to his service-connected right knee disability.  Specifically, that "[d]ue to overcompensation, the knee has begun to cause issues with my gait."

The Veteran underwent a VA examination for the left knee in July 2012.  The examiner noted a diagnosis of degenerative joint disease of the right knee.  The Veteran claimed entitlement to service connection for degenerative joint disease of the left knee as secondary to his right knee disability.  The examiner noted review of the claims file and medical records.  The Veteran reported the onset of left knee problems about 2 years previously, although he stated that he had not had any x-rays of the left knee.  He noted that his left leg had been found to be shorter than the right and had been given a half inch lift 2 years previously.  He had bilateral knee pain, without swelling or redness.  The Veteran had not received a diagnosis of a left knee disability from a medical provider.  He had worn a knee brace for support for 5 years.  He had worked for 5 years maintaining floors and 37 years as a welder and in quality control.  He played golf until about 5 years previously when he stopped due to caring for his wife and problems standing and swinging the club.  The Veteran indicated that he favored his right knee.  The examiner noted the absence of complaints of left knee problems in the VA treatment records since 2004 and that during the January 2011 VA examination and in a February 2012 treatment record the Veteran was noted to be ambulating well.  Following examination, the examiner concluded that the Veteran did not have a diagnosed left knee disability.

In January 2015, the Veteran underwent VA examination for his back, left hip, and left knee disabilities.  The examiner noted review of the electronic claims file and medical records.  There was a noted diagnoses of degenerative arthritis of the spine; bilateral hip osteoarthritis and bilateral trochanteric pain syndrome, including bursitis; and bilateral knee degenerative joint disease and instability.  The examiner referred to the histories noted in prior VA examination reports.  Following examination of each joint, the examiner provided medical opinions as to their etiologies.  

As to the left knee, left hip, and back disabilities, the examiner concluded that they were less likely than not proximately due to or the result of the Veteran's service-connected right knee disability.  The rationale noted that there was insufficient evidence-based medical literature to support such an association.  Radiographic changes to the back, left knee, and left hip were best explained as due to the natural aging process.  In addition, painful lower limbs would lead to slower gait and less limb excursions, both pain behaviors reducing loading and strain/stress forces to all the joints.  

As to the left knee specifically, the examiner cited to a study finding that there was "no clear evidence to suggest that an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing partial or complete paralysis of the damaged leg, and/or shortening of the injured lower extremity resulting in a limb length discrepancy of more than four or five centimetres so that the individual's gait pattern has been altered to the extent that clinically there is an obvious lurching type gait (a significant limp)."  

As to the back, the episodes of back "pain" might be attributable to intermittent, unexpected, transient, self-limited back muscle pains occurring when the Veteran unexpectedly braced himself against falling / losing his balance, including due to right knee discomfort, which caused him to suddenly adjust his stance, gait, or steppage.

As to aggravation, the examiner did conclude that it was at least as likely as not that the laxity of the left knee medial collateral ligament was aggravated beyond its natural progression by the right knee disability.  The rationale for the opinion was that there was no known trauma to the left knee and the laxity was not identified on prior VA examinations.  With respect to the left hip, the examiner concluded that there was no aggravation attributable to the service-connected disabilities.  The rationale was that there were no complaints of left hip pain until 4 to 5 years previously and x-rays in 2011 indicated only mild degenerative changes with subsequent x-rays showing no significant changes or unnatural progression.  Similarly, there was no aggravation of the back disability with the rationale being that x-rays were consistent with age-related changes and any increased severity was attributable to the Veteran's ability to tolerate his symptoms, rather than an increase in severity of the disability.

The Veteran was afforded a VA examination for the knees in October 2016.  The examiner noted review of the claims file and medical records.  The examiner diagnosed bilateral degenerative joint disease and knee instability.  As the examination was primarily for an increased rating claim for the right knee, no opinion as to etiology of the left knee disabilities was offered.  At that time, the Veteran also was afforded a VA examination for his service-connected right hip disability.  The examiner noted diagnoses of bilateral hip osteoarthritis and bilateral trochanteric pain syndrome, including bursitis.  No opinion regarding the etiology of the left hip disabilities was provided.

Thus, the Veteran clearly has current left hip, left knee, and back disabilities.  The critical question, therefore, is whether these disabilities were incurred in or are otherwise related to his service or were caused or aggravated by his service-connected disabilities. The Board concludes that his left knee medial collateral ligament laxity with instability was caused by his service-connected right knee disability and that his left hip, back, and left knee degenerative joint disease are unrelated to service or service-connected disability.

Left Knee Medial Collateral Laxity

As to the left knee medial collateral ligament laxity, the January 2015 VA examiner noted that such findings and diagnosis had not been present in prior treatment records or on examination.  In addition, there had been no intervening injury.  As such, the examiner attributed this disability to the Veteran's service-connected right knee disability.  As there is no evidence to contradict such a finding, the Board affords the Veteran the benefit of the doubt and concludes that his left knee medial collateral ligament laxity was caused by his service-connected right knee disability.  In that regard, the Board recognizes that the January 2015 VA examiner stated that the left knee laxity was aggravated by the right knee disability; however, as the examiner specifically indicated that there had been no intervening injury or cause for the laxity / instability other than the right knee disability, the Board will attribute the entirety of the disability to the service-connected right knee disability.

Left Hip, Back, and Left Knee Arthritis

As to the remaining disabilities on appeal, the Veteran has not alleged that his left hip disabilities, back disability, or left knee arthritis began in service or are otherwise directly related to his service.  There also is no medical or other evidence of record suggesting such an association.  The Veteran has reported symptom onset at least one if not multiple decades after separation from service as to each of the claimed disabilities.  As such, the Board finds no basis for granting entitlement to service connection on a direct basis for the left knee arthritis, left hip, or back disabilities.

In reaching that conclusion, the Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as arthritis, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).   Again, the Veteran has not reported a continuity of symptoms from service or within one year of separation from service.  Thus, entitlement to service connection on a direct basis is not warranted.  

With respect to granting entitlement to service connection for left hip, back, and left knee arthritis disabilities as caused or aggravated by the Veteran's service-connected right knee and/or right hip disabilities, the Board finds the January 2015 VA examination report to be of significant probative value.  The report concluded that the Veteran's right knee arthritis, left hip, and back disabilities were consistent with the aging process, particularly in light of the Veteran's work history in physically demanding jobs.  In addition, the Veteran's right knee and right hip pains would have resulted in a slower gait and less walking, which would have put less strain on the unaffected joints of the body, such as the left hip, back, and left knee.  In addition, there were no medical studies to support a finding of causation.  As to aggravation, x-rays did not show a progression of the disabilities beyond what would be expected due to age and any perceived worsening of symptoms constituted a decrease in the Veteran's ability to deal with the symptoms rather than an actual worsening of the disability.  The Board recognizes that the January 2015 VA examiner did not specifically provide an opinion regarding right knee disability aggravation of the claimed left knee arthritis.  In context, however, it is clear that the examiner attributed the entirety of the left knee arthritis to the aging process, which would necessarily mean that there was no aggravation of the left knee arthritis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Given that the examiner's conclusions are fully explained and consistent with the evidence of record, the Board finds the January 2015 VA examination report to be the most probative evidence of record with respect to the etiology of the Veteran's right knee arthritis, left hip, and back disabilities.

To the extent that the medical evidence suggests that a leg length discrepancy could cause contralateral degenerative or other changes, the medical evidence stated that such a leg length discrepancy would have to be at least 4 to 5 centimeters (i.e. more than 1.5 inches).  The Veteran was diagnosed with a 0.5 inch leg length discrepancy, for which he was prescribed a lift for his shoe.  As such, the Veteran's documented leg length discrepancy, though present, would not be of sufficient severity to cause contralateral degenerative changes or other disability.

The Board has considered the general reports of the Veteran that his left hip, back, and left knee problems were caused or permanently aggravated by his service-connected right knee and/or right hip disabilities.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of the left hip, back, and left knee disabilities falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds the Veteran's representations particularly problematic given the medical complexity of linking current left hip, back, and left knee problems to right knee and/or right hip disabilities.  In light of the foregoing, the Board affords the Veteran's contentions as to the etiology of his left hip, back, and left knee disabilities no probative weight.

In conclusion, the January 2015 VA examiner clearly reviewed the Veteran's medical history, including his contentions, and offered a detailed rationale for the opinions expressed.  The Board finds these opinions the most probative evidence of record.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.



ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for left knee medial collateral ligament laxity with instability is granted.

Entitlement to service connection for left knee degenerative joint disease is denied.




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


